



COURT OF APPEAL FOR ONTARIO

CITATION: McGregor v. Peel Children's Aid Society, 2017 ONCA
    976

DATE: 20171212

DOCKET: C63864

Strathy C.J.O., Juriansz and Huscroft JJ.A.

BETWEEN

Tanzea McGregor

Plaintiff (Appellant)

and

Childrens Aid Society of the Region of Peel,
    Toronto Police Service, Robertson House, Christine Steele and Tracy Severiano

Defendants (Respondents)

Matthew Tubie, for the appellant

Fred Fischer, for the respondents Robertson House,
    Christine Steele and Tracy Severiano

Heard: December 7, 2017

On appeal from the judgment of Justice Kenneth G. Hood of
    the Superior Court of Justice, dated May 10, 2017.

REASONS FOR DECISION

[1]

The appellant appeals the order of the motion
    judge enforcing a settlement agreement she made with the respondents.

[2]

The settlement released the respondents from all
    causes of action and claims for damages, costs, and interest arising from the
    allegations in an action numbered CV-15-541151, and agreed to dismissal of the
    action, in exchange for the respondents agreement not to seek the costs they
    incurred in responding to the action. In addition, the respondents agreed not
    to make any claim or commence or maintain any action or proceeding in
    connection with CV-15-541151 or any matter covered by the release.

[3]

The appellant says that she intended to release
    the respondents from another, identical action, CV-15-540944, and that the
    motion judge misapprehended her evidence.

[4]

The motion judge found that the appellant, who
    was represented by counsel, executed a release that clearly indicated that it
    was in relation to CV-15-541151 and that it was a complete release of all
    causes of action and claims for damages in the action. Her signature was
    witnessed by her counsel, Mr. Adema, who forwarded the executed release to the
    respondents. The appellant did not deny that Adema was her counsel at the
    relevant time.

[5]

The motion judge found, further, that there was
    no evidence the appellant was misled by her counsel or was incapable of
    understanding the release she executed. The only evidence concerning the
    alleged mistake was the appellants assertion in her responding materials that
    Adema had prepared the release in error. However, the motion judge noted that
    the release materials were prepared by counsel for the respondents, not Adema.
    Furthermore, the appellant took no steps to claim that the release was executed
    in error.

[6]

These findings were open to the motion judge on
    the record before him, and there is no basis for this court to interfere with
    them.

[7]

The motion judge did not misapprehend the
    evidence. He was aware of the appellants second action but was not satisfied
    that the appellant made a mistake that would allow him to exercise his
    discretion not to enforce the settlement. His reasons adequately explain his
    decision.

[8]

The appeal is dismissed. The respondent is entitled to
    $1500 in costs, inclusive of taxes and disbursements.

G.R. Strathy
    C.J.O.

R.G. Juriansz
    J.A.

Grant Huscroft
    J.A.


